UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB APPROVAL OMB Number:3235-0080 Expires:February 28, 2009 Estimated average burden hours per response1.0 FORM 25/A NOTIFICATION OF REMOVAL FROM LISTING AND/OR REGISTRATION UNDER SECTION 12(b) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number0001100663 Issuer: iShares Trust Exchange: New York Stock Exchange (Exact name of Issuer as specified in its charter and name of Exchange where security is listed and/or registered) Address: 45 Fremont Street San Francisco, CA 94105 Telephone number: (415) 597-2000 (Address, including zip code, and telephone number, including area code, of Issuer's principal executive offices) Units of beneficial interest, no par value per share (See exhibit A) (Description of class of securities) Please place an X in the box to designate the rule provision relied upon to strike the class of securities from listing and registration: [ ]17 CFR 240.12d2-2(a)(1) [ ]17 CFR 240.12d2-2(a)(2) [ ]7 CFR 240.12d2-2(a)(3) [ ]17 CFR 240.12d2-2(a)(4) [ ]Pursuant to 17 CFR 240.12d2-2(b), the Exchange has complied with its rules to strike the class of securities from listing and/or withdraw registration on the Exchange.(1) [x]Pursuant to 17 CFR 240.12d2-2(c), the Issuer has complied with its rules of the Exchange and the requirements of 17 CFR 240.12d-2(c) governing the voluntary withdrawal of the class of securities from listing and registration on the Exchange. Pursuant to the requirements of the Securities Exchange Act of 1934, iShares Trust certifies that it has reasonable grounds to believe that it meets all of the requirements for filing the Form 25 and has caused this notification to be signed on its behalf by the undersigned duly authorized person. December 3, 2007(2) By /s/ Eilleen M. ClavereSecretary DateNameTitle (1)Form 25 and attached Notice will be considered compliance with the provisions of 17 CFR 240.19d-1 as applicable. See General Instructions. (2)This Form 25/A is being filed to amend the date of the Form 25 filed on November 26, 2007. Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB Number. Exhibit A Title of each class to be withdrawn (together, the “Funds”) Name of Exchange on which class is to be withdrawn IRS Employer Identification No. iShares Dow Jones Select Dividend Index Fund New York Stock Exchange 43-2027550 iShares Dow Jones Transportation Average Index Fund New York Stock Exchange 43-2027548 iShares Dow Jones U.S. Aerospace & Defense Index Fund New York Stock Exchange 34-2061333 iShares Dow Jones U.S. Basic Materials Sector Index Fund New York Stock Exchange 94-3351292 iShares Dow Jones U.S. Broker-Dealers Index Fund New York Stock Exchange 34-2061334 iShares Dow Jones U.S. Consumer Goods Sector Index Fund New York Stock Exchange 94-3351295 iShares Dow Jones U.S. Consumer Services Sector Index Fund New York Stock Exchange 94-3351294 iShares Dow Jones U.S. Energy Sector Index Fund New York Stock Exchange 94-3351296 iShares Dow Jones U.S. Financial Sector Index Fund New York Stock Exchange 94-3351300 iShares Dow Jones U.S. Financial Services Index Fund New York Stock Exchange 94-3351305 iShares Dow Jones U.S. Healthcare Providers Index Fund New York Stock Exchange 34-2061336 iShares Dow Jones U.S. Healthcare Sector Index Fund New York Stock Exchange 94-3351306 iShares Dow Jones U.S. Home Construction Index Fund New York Stock Exchange 34-2061335 iShares Dow Jones U.S. Industrial Sector Index Fund New York Stock Exchange 94-3351307 iShares Dow Jones U.S. Insurance Index Fund New York Stock Exchange 34-2061337 iShares Dow Jones U.S. Medical Devices Index Fund New York Stock Exchange 34-2061338 iShares Dow Jones U.S. Oil & Gas Exploration & Production Index Fund New York Stock Exchange 34-2061339 iShares Dow Jones U.S. Oil Equipment & Services Index Fund New York Stock Exchange 34-2061332 iShares Dow Jones U.S. Pharmaceuticals Index Fund New York Stock Exchange 34-2061340 iShares Dow Jones U.S. Real Estate Index Fund New York Stock Exchange 94-3351312 iShares Dow Jones U.S. Regional Banks Index Fund New York Stock Exchange 34-2061342 iShares Dow Jones U.S. Technology Sector Index Fund New York Stock Exchange 94-3351314 iShares Dow Jones U.S. Telecommunications Sector Index Fund New York Stock Exchange 94-3351316 iShares Dow Jones U.S. Index Fund New York Stock Exchange 94-3351291 iShares Dow Jones U.S. Utilities Sector Index Fund New York Stock Exchange 94-3351317 iShares FTSE/Xinhua China 25 Index Fund New York Stock Exchange 54-2124824 iShares KLD Select SocialSM Index Fund New York Stock Exchange 55-0881112 iShares Lehman 10-20 Year Treasury Bond Fund New York Stock Exchange 51-0593341 iShares Lehman 1-3 Year Credit Bond Fund New York Stock Exchange 51-0593237 iShares Lehman 3-7 Year Treasury Bond Fund New York Stock Exchange 51-0593338 iShares Lehman Credit Bond Fund New York Stock Exchange 51-0593232 iShares Lehman Government/Credit Bond Fund New York Stock Exchange 51-0593222 iShares Lehman Intermediate Credit Bond Fund New York Stock Exchange 51-0593236 iShares Lehman Intermediate Government/Credit Bond Fund New York Stock Exchange 51-0593224 iShares Lehman Short Treasury Bond Fund New York Stock Exchange 51-0593339 iShares Lehman TIPS Bond Fund New York Stock Exchange 43-2027552 iShares Morningstar Large Core Index Fund New York Stock Exchange 57-1201373 iShares Morningstar Large Growth Index Fund New York Stock Exchange 57-1201376 iShares Morningstar Large Value Index Fund New York Stock Exchange 57-1201381 iShares Morningstar Mid Core Index Fund New York Stock Exchange 57-1201386 iShares Morningstar Mid Growth Index Fund New York Stock Exchange 57-1201391 iShares Morningstar Mid Value Index Fund New York Stock Exchange 57-1201435 iShares Morningstar Small Core Index Fund New York Stock Exchange 57-1201436 iShares Morningstar Small Growth Index Fund New York Stock Exchange 57-1201439 iShares Morningstar Small Value Index Fund New York Stock Exchange 57-1201440 iShares MSCI EAFE Growth Index Fund New York Stock Exchange 32-0148671 iShares MSCI EAFE Index Fund New York Stock Exchange 94-3401419 iShares MSCI EAFE Value Index Fund New York Stock Exchange 74-3145551 iShares NYSE 100 Index Fund New York Stock Exchange 34-1980114 iShares NYSE Composite Index Fund New York Stock Exchange 34-1980116 iShares Russell MicrocapTM Index Fund New York Stock Exchange 51-0548938 iShares S&P 1500 Index Fund New York Stock Exchange 59-3775979 iShares S&P 500 Growth Index Fund New York Stock Exchange 94-3351277 iShares S&P 500 Index Fund New York Stock Exchange 94-3351276 iShares S&P 500 Value Index Fund New York Stock Exchange 94-3351278 iShares S&P Europe 350 Index Fund New York Stock Exchange 94-3351288 iShares S&P Global 100 Index Fund New York Stock Exchange 94-3369034 iShares S&P Global Consumer Discretionary Sector Index Fund New York Stock Exchange 94-3407641 iShares S&P Global Consumer Staples Sector Index Fund New York Stock Exchange 94-3407642 iShares S&P Global Energy Sector Index Fund New York Stock Exchange 94-3407643 iShares S&P Global Financials Sector Index Fund New York Stock Exchange 94-3407645 iShares S&P Global Healthcare Sector Index Fund New York Stock Exchange 94-3407646 iShares S&P Global Industrials Sector Index Fund New York Stock Exchange 94-3407648 iShares S&P Global Materials Sector Index Fund New York Stock Exchange 26-0711685 iShares S&P Global Technology Sector Index Fund New York Stock Exchange 94-3407649 iShares S&P Global Telecommunications Sector Index Fund New York Stock Exchange 94-3407647 iShares S&P Global Utilities Sector Index Fund New York Stock Exchange 94-3407651 iShares S&P GSSI™ Natural Resources Index Fund New York Stock Exchange 94-3382502 iShares S&P GSTI™ Networking Index Fund New York Stock Exchange 94-3399996 iShares S&P GSTI™ Semiconductor Index Fund New York Stock Exchange 94-3399997 iShares S&P GSTI™ Software Index Fund New York Stock Exchange 94-3399998 iShares S&P GSTI™ Technology Index Fund New York Stock Exchange 94-3382503 iShares S&P Latin America 40 Index Fund New York Stock Exchange 94-3405402 iShares S&P MidCap 400 Growth Index Fund New York Stock Exchange 94-3351281 iShares S&P MidCap 400 Index Fund New York Stock Exchange 94-3351279 iShares S&P MidCap 400 Value Index Fund New York Stock Exchange 94-3351282 iShares S&P SmallCap 600 Growth Index Fund New York Stock Exchange 94-3351286 iShares S&P SmallCap 600 Index Fund New York Stock Exchange 94-3351285 iShares S&P SmallCap 600 Value Index Fund New York Stock Exchange 94-3351287 iShares S&P World ex-U.S. Property Index Fund New York Stock Exchange 26-0258667 iShares S&P/TOPIX 150 Index Fund New York Stock Exchange 94-3405400
